Citation Nr: 0805139	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  06-04 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 RO decision which 
denied the veteran's claim of service connection for a 
bilateral foot disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board regrets the additional delay, it is necessary to 
ensure due process is followed and that there is a complete 
record upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

The veteran contends that he has a bilateral foot disability 
that began during basic training.  On entrance examination in 
December 1966, his feet were noted as within normal limits.  
On separation examination in June 1969, his feet were again 
noted as within normal limits.  However, on an associated 
form, the veteran reported a history of bone, joint, or other 
deformity, lameness, and foot trouble.  The physician's 
summary contains notations stating that the veteran had to 
wear supports on his feet when he was young and suffered from 
lameness secondary to foot trouble.  

In July 2005, VA received a medical opinion from a private 
physician stating that the veteran suffered from plantar 
fasciitis, which was consistent with an injury the veteran 
reported receiving during basic training.  It is unclear what 
the basis for this opinion is.  

Where there is competent evidence of a current disability and 
evidence suggesting an association between the disability and 
active service, VA must obtain a medical nexus opinion. 
Charles v. Principi, 16 Vet. App. 370 (2002) (where a veteran 
submitted competent evidence of a diagnosis of tinnitus and 
competent evidence that he was exposed to acoustic trauma 
during service, and where a medical nexus opinion was not of 
record, VA erred in failing to obtain such a medical 
opinion).  

As the veteran has presented competent evidence of current 
foot problems and evidence indicating an association between 
the disability and active service, he must be afforded a VA 
examination to reconcile the etiology of such.

Furthermore, the Board notes that the evidence shows the 
veteran has received treatment at VA medical facilities.  In 
addition, he asserts that he twice reported to sick call 
during service for problems with his feet between August 23, 
1967, and November 23, 1967.  It is noted that the National 
Personnel Records Center (NPRC) indicated in August 1971, 
that it had forwarded available records to include entrance 
and separation examinations and dental records.  More 
recently, in August 2006, NPRC indicated that the veteran's 
original "medical record" was not on file and had been 
forwarded to the RO.  It is still unclear whether a search 
was made for any service clinical records which are 
apparently stored apart from medical records.  On remand, an 
attempt should be made to secure any outstanding clinical 
records during his period of active duty from NPRC and Fort 
Leonard Wood, as well as secure any outstanding VA medical 
records pertaining to the feet. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
veteran's claims file copies of all VA 
medical records, which are not already in 
the claims file, regarding foot problems.

2.  The RO should contact the NPRC, Fort 
Leonard Wood or other appropriate 
locations, to make a specific request for 
the veteran's service clinical records.  
The veteran has reported having received 
treatment for foot problems between August 
23, 1967, and November 23, 1967.  

3.  The veteran should be scheduled for a 
VA foot examination for the purposes of 
determining the nature and etiology of the 
veteran's foot disability, if any.  The 
claims file and a copy of this remand must 
be made available to, and reviewed by, the 
examiner prior to the requested 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  All necessary tests should be 
conducted, and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner 
should provide a detailed examination of 
the veteran and offer a proper diagnosis 
of the veteran's foot disability, if any.

Furthermore, the examiner should provide an 
opinion as to the date of onset and etiology of 
any current foot disability.  The examiner 
should then provide an opinion as to whether 
there is a 50 percent probability or greater 
(i.e., as likely as not) that any foot 
disability is related to an injury incurred 
during service, had its onset during active 
service, was aggravated by service, or is 
otherwise related to service.

4.  After this development has been 
completed, the RO should then readjudicate 
the claim on the merits.  If the benefit 
sought is not granted, the veteran should 
be furnished a supplemental statement of 
the case, which considers all evidence of 
record, and he should be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  Cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for a scheduled examination may result in 
the denial of his claim.  See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

